—Appeal by the District Attorney from an order of the Supreme Court, Suffolk County (Leis, J.), dated November 7, 1994, which sealed the Report of the Grand Jury of Suffolk County of the September / October 1993 Term.
Ordered that the appeal is dismissed, without costs or disbursements.
The District Attorney appeals from an order which sealed, pursuant to CPL 190.85 (2) (b), a Grand Jury report issued pursuant to CPL 190.85 (1) (c), on the ground that it was critical of an "identifiable person”. Appeals from orders concerning Grand Jury reports are governed by CPL 190.90, which only authorizes appeals by the District Attorney from orders sealing Grand Jury reports issued pursuant to CPL 190.85 (1) (a), and sealed pursuant to CPL 190.85 (5) (see, CPL 190.90 [1], [2]). Since CPL 190.90 (5) states that "[t]he procedure provided for in [CPL 190.90] shall be the exclusive manner of reviewing an order made pursuant to section 190.85”, the instant appeal does not lie (see, Matter of Report of Grand Jury, 110 AD2d 44, 45; cf, Matter of Hynes v Shea, 152 AD2d 485). We note that the question of appealability was not raised or considered in Matter of Report of Aug.-Sept. 1983 Grand Jury III (103 AD2d 176). Sullivan, J. P., Thompson, Hart and Goldstein, JJ., concur.